DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This action is in response to the amendment filed on April 15, 2022.  Claims 1, 4-10, 12, and 14 are amended.  Claims 1-14 are pending.


Response to Arguments
Applicant’s arguments, see page 9, filed on April 15, 2022, with respect to the objections to the claims have been fully considered and are persuasive.  The objections of the claims as points 4(a) to 4(o) have been withdrawn. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Arthur Tan-Chi Yuan on April 21, 2022:
Please replace claim 1 with the following:
A clamping mechanism for a handheld head comprising:
a main body (11); a pair of clamps (12) disposed on the main body (11), and each of the clamps (12) moving reciprocally relative to the main body (11) in a clamping direction;
a clamping width holding mechanism is disposed on the main body (11) for maintaining a clamping width of the pair of clamps (12) to be compatible with a photographing device (3) to be clamped; and
an adjustment mechanism disposed on the main body (11) for adjusting  the pair of clamps (12)  in the clamping direction, wherein the adjustment mechanism drives  the pair of clamps (12) relative to the main body (11) and changes a distance between the pair of clamps (12) in the clamping direction and drives the pair of clamps (12) to change a center of the pair of  clamps (12) while maintaining the clamping width, wherein the adjustment mechanism adjusts a center of gravity of the photographing device to match a center of gravity of said main body (11) while maintaining a relative position of the pair of clamps (12). 

Please replace claim 3 with the following:
The clamping mechanism according to claim 2, wherein the driving structure  is disposed outside of the clamps (12).

Please replace claim 5 with the following:
The clamping mechanism according to claim 4, wherein the thread adjustment structure comprises an internal threaded structure disposed on the main body (11), and is coupled to the clamps (12) to be adjusted; a screw (13), wherein the screw (13) is threadedly engaged with the internal thread structure to drive the clamps (12) to reciprocate toward or away from the main body (11).

Please replace claim 9 with the following:

The clamping mechanism according to claim 8, wherein the elastic clamping mechanism (1) comprises a receiving cavity (111) provided on the main body (11), and the receiving cavity (111), a slider (112), and a resilient biasing member (113) disposed between the slider (112) and the receiving cavity (111), the elasticity of the resilient biasing member (113) a biasing force acts on the  slider (112) to cause the  slider (112) to have a tendency to retract into the receiving cavity (111), and the clamps (12)  are coupled to the slider (112) to exit from one end of the receiving cavity (111).

Please replace claim 12 with the following:

A handheld head mount head comprising:
a handle (2), and
a clamping mechanism (1) disposed on the handle (2),
wherein the clamping mechanism (1) comprising:
a main body (11); a pair of clamps (12) disposed on the main body (11), and each of the clamps (12) moving reciprocally relative to the main body (11) in a clamping direction;
a clamping width holding mechanism is disposed on the main body (11) for maintaining a clamping width of the pair of clamps (12) to be compatible with a photographing device (3) to be clamped; and
an adjustment mechanism disposed on the main body (11) for adjusting  the pair of clamps (12)  in the clamping direction, wherein the adjustment mechanism drives  the pair of clamps (12) relative to the main body (11) and changes a distance between the pair of clamps (12) in the clamping direction and drives the pair of clamps (12) to change a center of the pair of  clamps (12) while maintaining the clamping width, wherein the adjustment mechanism adjusts a center of gravity of the photographing device to match a center of gravity of said main body (11) while maintaining a relative position of the pair of clamps (12).




Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-14 is because the prior art of record fails to teach or suggest in combination the claims 1 and 12 limitations for a clamping mechanism and a handheld head mount head, comprising: an adjustment mechanism disposed on the main body (11) for adjusting the pair of clamps (12) in the clamping direction, wherein the adjustment mechanism drives the pair of clamps (12) relative to the main body (11) and changes a distance between the pair of clamps (12) in the clamping direction and drives the pair of clamps (12) to change a center of the pair of clamps (12) while maintaining the clamping width, wherein the adjustment mechanism adjusts a center of gravity of the photographing device to match a center of gravity of said main body (11) while maintaining a relative position of the pair of clamps (12), in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852